UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2012 Commission File Number:000-49650 TORM A/S (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is a copy of Announcement No. 24 - 2012 issued by TORM A/S to The Copenhagen Stock Exchange on May 10, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORM A/S (registrant) Dated: May 16, 2012 By: /s/ Jacob Meldgaard Name: Jacob Meldgaard Title:Chief Executive Officer Exhibit 99.1 First quarter report 2012 "TORM's operational result for the first quarter of 2012 was in line with last year and reflected the continued challenging market environment. However, the net result for the period was negatively affected by vessel sales and costs related to the restructuring of the Company's capital structure," says CEO Jacob Meldgaard. ● EBITDA for the first quarter of 2012 was a loss of USD 7 million, compared to a gain of USD 4 million in the first quarter of 2011. The result before tax for the first quarter of 2012 was a loss of USD 79 million, compared to a loss of USD 45 million in the same period of 2011. The change was amongst others driven by a loss from vessel sales of USD 16 million in the first quarter of 2012, compared to a loss of USD 6 million for the same period of 2011. In addition, financial expenses for the first quarter of 2012 include USD 22 million in restructuring costs. ● The product tanker freight rates for especially the LR segments remained under pressure in the first quarter of 2012, whereas the MR freight rates had a positive development in the first part of the quarter. In the West, Brazilian imports continued to contribute positively to the increased ton-mile factor, whereas lower US imports and domestic demand of gasoline put the freight market under pressure. In the East, the freight markets for LR2 and LR1 remained at low levels throughout the quarter due to lack of naphtha cargoes, temporary refinery closures and limited arbitrage opportunities. ● The bulk market was under significant pressure in the first quarter of 2012 due to a high number of vessels being delivered. Furthermore, the combination of the Chinese New Year, an overall slower growth in the Chinese commodity demand and logistic delays in the South American grain season resulted in a low freight rate environment throughout the first quarter of 2012. ● The ongoing efficiency program has commenced implementation of further cost and cash improving initiatives with an expected cumulative impact of minimum USD 100 million over the next three years. ● As stated in announcement no. 14 dated 4 April 2012 and elaborated in announcement no. 20 dated 23 April 2012, TORM has reached a conditional framework agreement in principle with the bank group’s coordination committee and the major time charter partners regarding a financing and restructuring plan. ● The conditional framework agreement in principle is a prerequisite for TORM’s continued operation. ● One MR product tanker was sold and one MR product tanker newbuilding was cancelled during the first quarter of 2012. In addition, TORM took delivery of two MR product tanker newbuildings. ● Net interest-bearing debt increased in the first quarter of 2012 to USD 1,838 million from USD 1,787 million as at 31 December 2011. ● Cash totaled USD 29 million at the end of the first quarter of 2012 and the Company has no available credit lines. TORM has no order book and therefore no CAPEX related hereto. ● Equity amounted to USD 569 million as at 31 March 2012, equivalent to USD 8.2 per share (excluding treasury shares), giving TORM an equity ratio of 21%. ● By 31 March 2012, TORM had covered 14% of the remaining tanker earning days in 2012 at USD/day 14,699 and 4% of the remaining earning days in 2013 at USD/day 14,880. 105% of the remaining bulk earning days in 2012 are covered at USD/day 13,291 and 20% of the 2013 earnings days at USD/day 16,153. ● The financial result for 2012 is subject to considerable uncertainty given TORM’s financial situation and the changes to the Company’s business model that may follow. Consequently, TORM will not to provide earnings guidance for 2012 before a long-term comprehensive financing solution is in place. Announcement no. 24 / 10 May 2012 First quarter report 2012 1 of 22 Teleconference Contact TORM A/S TORM will host a teleconference for financial analysts and investors at 15:00 Danish time today. Please call 10 minutes before the conference is due to start on +45 3271 4607 (from Europe) or +1 (from the USA). The presentation documents can be downloaded from TORM's website. Tuborg Havnevej 18 DK-2900 Hellerup, Denmark Tel.: +45 39 17 92 00 / Fax: +45 39 17 93 93 www.torm.com Jacob Meldgaard, CEO, tel.: +45 39 17 92 00 Roland M. Andersen, CFO, tel.: +45 39 17 92 00 Key Figures Million USD Q1 2012 Q1 2011 Income statement Revenue Time charter equivalent earnings (TCE) Gross profit EBITDA -7.1 -43.8 Operating profit (EBIT) -41.1 -32.5 -388.6 Profit/(loss) before tax -78.5 -44.9 -451.4 Net profit/(loss) -78.7 -45.3 -453.0 Balance sheet Total assets Equity Total liabilities Invested capital Net interest bearing debt Cash flow From operating activities -56.6 -11.1 -74.8 From investing activities Thereof investment in tangible fixed assets -44.1 -68.0 -118.4 From financing activities -4.7 -127.8 Total net cash flow -56.1 -34.4 Key financial figures Gross margins: TCE % % % Gross profit % % % EBITDA -2.3
